          Case 1:20-cv-00600-RP Document 20 Filed 12/14/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

EDWARD JOHNSON,                                   §
                                                  §
               Petitioner,                        §
                                                  §
v.                                                §                   1:20-CV-600-RP
                                                  §
SHERIFF SALLY HERNANDEZ,                          §
                                                  §
               Respondent.                        §

                                      FINAL JUDGMENT

       On December 14, 2020, the Court issued an order adopting the report and recommendation,

(Dkt. 14), and dismissed Petitioner’s Application for Writ of Habeas Corpus Reduction of Excessive

Bail, (Dkt. 1). As nothing remains to resolve, the court renders final judgment pursuant to Federal

Rule of Civil Procedure 58.

       IT IS ORDERED that the case is CLOSED.

       IT IS ORDERED that each party bear its own costs.

       SIGNED on December 14, 2020.



                                              _____________________________________
                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE
